After consideration of the motion for rehearing filed by the appellee, we are constrained to adhere to the conclusions stated in the original opinion, namely: *Page 525 
That the act described in the first count of the complaint is one embraced within a field of legislation occupied by the State and is therefore not within the scope of the municipal legislation. In other words, it is in conflict with Arts. 499 and 503, P. C., 1925, as suggested in the majority opinion heretofore handed down.
That the act set forth in the second count of the complaint is likewise deemed an encroachment upon a field of legislation occupied by the State and is not punishable for the additional reason that it seeks to penalize one for a state of mind rather than for an overt act.
In view of the conclusions of the court in the two particulars above stated, it may have been unnecessary to have embraced in the original opinion the announcement there made touching the general unenumerated powers of the city government. The declaration made in the original opinion upon the subject last mentioned is intended to be limited to the particular facts which the court was called upon to review; that is to say, that the nature of the acts themselves and their embracement in the state law governing the same general subject exempt them from the operation of the municipal legislation.
The motion for rehearing is overruled.
Overruled.